Citation Nr: 0917081	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for lumbosacral strain 
with residuals on the right side, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to 
August 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

While the Veteran is shown to have in May 2006 requested a 
hearing to be conducted at the RO by a Veterans Law Judge 
(see VA Form 9), she failed to report for such a hearing 
which was scheduled to have taken place on October 24, 2007.  

The issue of entitlement to a rating in excess of 10 percent 
for the Veteran's service-connected lumbosacral strain with 
residuals on the right side being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A right knee disability is not currently shown.  


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of the VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  

VA notified the Veteran in December 2003, September 2005, and 
January 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, along with 
post-service VA outpatient treatment and examination reports, 
have been obtained and associated with the claims file.  
March 2006 correspondence to the Veteran also provided her 
with notice of the type of evidence necessary to establish 
disability ratings and effective dates.  


For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.

Factual Background

The Veteran contends that she is entitled to service 
connection for a right knee disorder.  She claims that her 
right knee is unstable.  See December 1992 VA examination 
report.  She also alleges that her right knee locks up and 
pops.  See letter received by VA in November 2003.  The 
Veteran also asserts that she injured her knee (though she 
could not recall which one) playing softball in the Army.  
See May 2006 VA Form 9.  

The service treatment records, including Reports of Medical 
Examinations conducted in March 1988 (enlistment) and August 
1992 (release from active duty), make no mention of right 
knee-related problems.  A Report of Medical History completed 
in conjunction with the Veteran's August 1992 separation 
examination includes no complaints concerning the Veteran's 
knees.  A March 1992 health record notes complaints by the 
Veteran of bilateral knee pain.  The right knee was bruised 
and swollen.  Knee strain was diagnosed; it is not clear as 
to which knee the examiner was referring.  A Report of 
Medical History (Reserve duty) dated in February 2002 notes 
complaints of locking of the bilateral knees.  Examination 
conducted in February 2002 shows that clinical evaluation of 
the Veteran's knees was normal.  


The Veteran complained of right knee instability in the 
course of a December 1992 VA general medical examination.  
Review of the examination report shows that the Veteran gave 
a history of hurting her knee (the specific knee not named) 
while stepping off a truck at Fort Stewart, Georgia, but as 
an unstable left knee was diagnosed, it appears that the 
pertinent knee was the Veteran's left knee.  A right knee 
disorder was not diagnosed.  

The Board parenthetically does observe that the RO did, in 
March 1993, grant service connection for left knee injury 
residuals.

A May 1997 VA Medical Certificate notes complaints of 
bilateral knee pain.  A diagnosis concerning the right knee 
was not supplied.  

The report of an April 2000 VA orthopedic examination shows 
that the Veteran provided a history of a left knee injury.  
She made no mention of any right knee-related problems.  

As part of a VA spine examination conducted in May 2004 the 
Veteran complained of radiating pain into her right leg and 
knee.  A right knee disorder was not diagnosed in the course 
of this examination.  

The Veteran complained of bilateral knee pain in November 
2005.  See VA outpatient medical record.  Examination of the 
knees showed left knee laxity and bilateral tenderness, left 
greater than the right.  Bilateral knee pain was diagnosed.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).


Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.

Analysis

The Veteran essentially contends that service connection is 
warranted for a right knee disorder as this claimed disorder 
occurred as a result of her active service.  

Following review of the complete evidentiary record, the 
Board finds that service connection for a right knee disorder 
is not warranted because of no current disability.  The 
threshold question in any claim seeking service connection 
for a disability is whether the disability is shown.  Here, 
the competent evidence does not show the presence of any 
current disability of the right knee.  As noted, the Veteran 
was afforded VA examinations in December 1992 and April 2000; 
review of the examination reports, however, shows that 
neither examiner supplied a diagnosis concerning the 
Veteran's right knee.


The Board is mindful of the complaints of right knee pain 
made by the Veteran throughout the course of her appeal.  
However, pain alone is not a disease or injury, and it is not 
a disability for purposes of VA compensation.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)

In light of the absence of any competent evidence of a right 
knee disorder, service connection is not warranted.  In the 
absence of competent evidence of a present disability, there 
cannot be a valid claim of service connection.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  The appeal as 
to this issue must be denied.  38 U.S.C.A. 38 U.S.C.A. 
§ 5107(b); see also Gilbert, at 54-56.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

The Veteran contends that her service-connected lumbar spine 
disability has increased in severity.

As part of a VA Form 21-4138, dated in December 2008, the 
Veteran complained of, in pertinent part, numbness running 
down both her legs and continuous back pain.  


Review of the Veteran's claims file shows that the instant 
increased rating matter arises from an increased rating claim 
received by VA in November 2003.  

VA outpatient medical records, most recently dated in January 
2006, note treatment afforded the Veteran for her service-
connected low back disability.  These records mostly include 
complaints of low back pain.  One record, dated in November 
2005, includes clinical findings of deformity with spasms.  

The Veteran, as part of the above-referenced December 2008 VA 
Form 21-4138, claimed to have received medical treatment at 
the Salisbury VA Medical Center (VAMC) from 2001 to the 
present, and at the VAMC in Fayetteville from November 2004 
or November 2005.  The claims file presently includes records 
from the Salisbury facility dated in 1999, 2000, 2002, 2004, 
and most recently in January 2006; and no records are on file 
from the VAMC in Fayetteville.  An attempt to obtain records 
from this respectively named VA facilities should therefore 
be undertaken.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive 
knowledge of documents generated by VA medical facilities 
even if such records are not physically part of the claims 
file.)  

The Board further notes that the Veteran noted as part of a 
December 2008 VA Form 21-4142 that she had been treated for 
her back at Presbyterian Hospital in Charlotte, North 
Carolina in July 2008.  An effort to obtain these records has 
yet to be undertaken by VA.  Hence, there appears to be 
pertinent private medical records that have yet to be 
associated with the claims file.  As these private medical 
records may contain information critical to the matter at 
hand, 38 C.F.R. § 3.159(c) (2008) mandates that VA assist in 
obtaining such records.

The most recent VA spine examination report on file is dated 
in May 2004, nearly five years ago.  At that time she 
complained of lumbar spine stiffness and weakness, as well as 
radiating pain on her right side.  June 2003 "EMG" 
(electromyography) findings were reported to show abnormal 
findings, including radiculopathy of the lumbosacral nerves.  
Range of motion test findings, noted to be incomplete for VA 
rating purposes (see 38 C.F.R. § 4.71a (2008)), revealed some 
indication of limitation.  Lumbosacral strain with 
degenerative joint disease/degenerative disc disease of the 
lumbosacral spine and radiculopathy and residuals was 
diagnosed.  

Since May 2004 the Veteran has essentially claimed that her 
service-connected lumbar spine disability has worsened.  To 
this, the Board again notes that in December 2008 she 
informed VA that she experienced bilateral radiation from her 
back down both lower extremities; in the course of the May 
2004 VA spine examination she complained of only right-sided 
radiation.  Other VA outpatient medical records, dated from 
May 2004 to January 2006, further indicate the Veteran's 
complaints of worsening.  For example, she complained of 
spasms in November 2005.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
alleges that her service-connected disability has worsened 
since she was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  As there is 
no assurance that the May 2004 VA spine examination is 
adequate for rating purposes (the Board in fact deems that it 
is not, due at least in part to the insufficiently described 
lumbar spine range of motion findings), and as the Veteran 
last had a pertinent VA compensation examination in May 2004 
(almost five years ago), she will be provided an opportunity 
to report for a current VA examination to ascertain the 
current status of the service-connected lumbar spine 
disability.

The Board is also mindful of the fact that when available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, as noted, the Veteran's last spine 
examination is stale, and the Veteran has, at least 
implicitly, indicated that her lumbar spine disability has 
worsened since the date of the last examination.  She has 
also obviously required further treatment since the date of 
the last examination.


Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the Veteran should be 
provided notice consistent with the recent decision (and 
pertinent included findings) issued by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In adjudicating the claim for an increased rating, the RO 
should consider whether the assignment of different ratings 
for distinct time periods pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice in 
accordance with the recent decision (and 
pertinent included findings) issued by 
the Court in Vazquez-Flores, supra.  

2.  Take the necessary steps to obtain 
all medical records associated with 
treatment afforded the Veteran at the 
VAMC in Fayetteville, North Carolina 
dated from November 2004 to the present, 
as well as those from the VAMC in 
Salisbury, North Carolina dated from 
January 2006 to the present.  If, after 
making reasonable efforts, any of the 
records are unable to be located, 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  Then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim. The claimant must then be given an 
opportunity to respond.


3.  Using the signed release form (VA 
Form 21-4142, received in December 2008) 
supplied by the Veteran, the RO should 
obtain copies of the referenced July 2008 
medical records reflective of treatment 
afforded her at the Presbyterian Hospital 
in Charlotte, North Carolina.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the Veteran's claims file, and 
the appellant and her representative so 
notified in writing.

4.  After all pertinent evidence has been 
gathered and associated with the claim 
file, schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of her 
service-connected lumbar spine 
disability.  The claim file must be made 
available to the respective VA examiner, 
and the examiner should review the file 
prior to the examination.  In accordance 
with the latest pertinent AMIE 
worksheets, each examiner is to provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any lower back disability.  All 
appropriate tests and studies, including 
neurological studies and thoracolumbar 
range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of 
their reports, and all clinical findings 
should be reported in detail.


The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected low back disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.

In addition, after considering the 
Veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Concerning the Veteran's low back 
disability, each examining physician must 
answer the following questions:

*	Is there favorable or unfavorable 
thoracolumbar ankylosis?  If so, 
which and to what degree?

*	Does the Veteran's age, body 
habitus, neurologic disease, or 
other factors unrelated to disease 
or injury of the spine, in any way 
render the above provided range of 
motion values normal, even though 
they do not conform to the normal 
range of motion values set forth in 
Note (2) of 38 C.F.R. § 4.71a 
(2008).  If so, a full supporting 
rationale for such a conclusion must 
be furnished.


*	What is the combined range of motion 
of the thoracolumbar spine (forward 
flexion, extension, lateral flexion, 
and lateral rotation), with normal 
being 240 degrees?

*	 Does the Veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations 
should be expressed in terms of 
additional lost range of motion or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination. 
 If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.

*	During the prior twelve months has 
the Veteran experienced 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
which require bed rest prescribed by 
a physician and treatment by a 
physician) involving her low back 
disorder having a total duration of 
at least four weeks?

5.  The Veteran is hereby notified that 
it is her responsibility to report for 
the above-ordered VA examinations, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.


6.  Ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, and following any other 
indicated development, readjudicate the 
appealed issue.   If the appeal is 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  In 
adjudicating the claim for increased 
rating, the RO should consider whether a 
staged rating pursuant to Hart is 
warranted.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


